Marguerite Salinas a/k/a




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 16, 2014

                                      No. 04-14-00104-CV

                                      Richard ABRAMS,
                                          Appellant

                                                v.

Marguerite SALINAS a/k/a Marguerit Y. Salinas f/k/a Marguerite Abrams and Ashely Abrams
                              a/k/a Ashley N. Abrams,
                                      Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 1987-CI-16750
                        Honorable Janet P. Littlejohn, Judge Presiding


                                         ORDER
       Appellant’s brief was originally due April 10, 2014; however, the court granted appellant
an extension of time until May 12. On that date appellant filed a motion seeking an additional
extension of time to file the brief.

        We grant the motion and order appellant’s brief due June 9, 2014 (sixty days after the
original deadline). Appellant is advised that no further extensions of time will be granted
absent a motion that (1) demonstrates extraordinary circumstances justifying further delay, (2)
advises the court of the efforts counsel has expended in preparing the brief, and (3) provides the
court reasonable assurance that the brief will be completed and filed by the requested extended
deadline.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of May, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court